DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
Response to Amendment
	The amendments filed with the written response received on 03/31/2022 have been considered. As directed by the amendments, claims 1,7 are amended; claims 13-14, 17 are canceled; claims 19-20 are withdrawn. Accordingly, an action on the merits follows regarding claims 1-12, 15-16, 18.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the pocket is positioned in a space between the inner surface and the waist gaiter” in claim 1; “the first pocket is positioned between the outer layer and external belt” and “the second pocket is positioned between the outer layer and external belt” in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 03/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “the pocket is positioned in a space between the inner surface and the waist gaiter” in claim 1; “the first pocket is positioned between the outer layer and external belt” and “the second pocket is positioned between the outer layer and external belt” in claim 7.
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a waist gaiter coupled to the inner surface so that the pocket is positioned in a space between the inner surface and the waist gaiter”, which is not described in the original specification and the drawings do not show how the pocket is positioned in a space between the inner surface and the waist gaiter.
Claim 7 recites “the first pocket is positioned between the outer layer and external belt” and “the second pocket is positioned between the outer layer and external belt”, which is not described in the original specification and the drawings do not show which element is the outer layer and how the pocket is positioned in a space between the outer layer and external belt.
Claims 2-6, 8-12, 15-16,18 are rejected as failing to comply with the written description requirement as claims 2-6 are dependent on claim 1; claims 8-12, 15-16,18 are dependent on claim 7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,6,7-9, 12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the pocket” in line 10, it is unclear the Applicant wants to mention the waist pocket or a chest pocket? There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the pocket opening” in line 1, it is unclear the Applicant wants to mention the waist pocket opening or a chest pocket opening? There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the outer layer” in lines 22,23, it is unclear which layer the Applicant wants to mention? is “outer layer” the same as outer surface of the torso body? The drawings do not show the element for the outer layer and the specification does not clearly point out how many layers of the torso body, then it is unclear how the first pocket and the second pocket are positioned between the outer layer and external belt. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “said first pass-through opening and the second pass through opening each comprising a two way zipper comprising a first zipper and a second zipper”, it is unclear, a two way zipper comprising a first zipper and a second zipper or said first pass-through opening and the second pass through opening comprising a first zipper and a second zipper?
Claim 7 recites “the second pass-through” in line 32, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the first pocket opening” in lines1,2, it is unclear the first pocket opening in claim 8 is the same or different from a first longitudinal pocket opening in claim 7?
Claim 9 recites “the first pocket opening” in line1, it is unclear the first pocket opening in claim 9 is the same or different from a first longitudinal pocket opening in claim 7?
Claim 12 recites “a pass through closure assembly” in lines 1-2, it is unclear a pass through closure assembly in claim 12 is the same or different from a two way zipper in claim 7?
Claims 2-5, 10-11, 15-16,18  are rejected as being indefinite as claims 2-5 are dependent on claim 1; claims 10-11, 15-16,18 are dependent on claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ducret (EP1685766)(hereinafter Ducret) in view of Bugel (US 6131199)(hereinafter Bugel), further in view of Jordan (US20140068832)(hereinafter Jordan) .
Regarding claim 1, Ducruet teaches an outerwear garment (fig 1), comprising: a torso body having an inner surface and an outer surface (fig 1, the jacket has an outer surface and an inner surface), a longitudinal axis and a hem end, the torso body defining a pass-through opening surrounded by the torso body extending through the inner surface and the outer surface (fig 5, the opening opened and closed by the zipper 23, the opening extending through the inner surface and the outer surface of the flap 20 and the main zipper 17 of the jacket) and a waist pocket opening (an opening of pocket 15); a waist gaiter (fig 1, a skirt 18) coupled to the inner surface (fig 1); wherein the pass-through opening provides access to the space defined between the waist pocket and the waist gaiter (figs 1,5, the opening opened and closed by the zipper 23 provides an access to the space between the skirt 18 and the lower part 22 of the jacket).
Ducruet does not teach the pass-through opening being disposed so that the pocket opening is between the pass-through opening and a closure. However, in the same field of endeavor, Bugel teaches the pocket opening (pocket opening of the pocket 30) is between the pass through opening (slotted opening 28) and the garment closure assembly (zipper 26)(figs 1,5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the pass through opening of Ducruet with the position of the pass through opening of Bugel for the benefit of providing an access for the waist strap of the load carrying member such as a backpack or an airbag without taking off the jacket.
Ducruet does not clearly show the waist pocket opening extending at least through the outer surface, the waist pocket extending inwardly from the outer surface through the inner surface at the pocket opening; and the pocket is positioned in a space between the inner surface and the waist gaiter. However, in the same field of endeavor, Jordan teaches in fig 4, the waist pocket (fig 4, pocket 57, para [0057]) has a waist pocket opening extending at least through the outer surface (fig 4, the pocket opening at the position of zipper 70), the waist pocket (57) extending inwardly from the outer surface (fig 4, outer surface of the layer 60) through the inner surface (fig 4, inner surface of the layer 60) at the pocket opening, the pocket is positioned in a space between the inner surface of the layer 60 and the inner layer (50). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the waist pocket of Ducruet with the construction of the waist pocket of Jordan in fig 4 for the benefit of securely holding personal item with easy access to a tough screen feature of an electronic device (Jordan, abstract). Then the modified Ducruet teaches the waist gaiter coupled to the inner surface so that the pocket is positioned in a space between the inner surface and the waist gaiter.
Regarding claim 2, Ducruet does not teach the pass through opening is positioned to receive a waist belt of a backpack worn over the torso body. However, Ducruet teaches the opening is for the harness worn over the torso body without taking off the jacket. It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the waist belt of a back pack can be worn over the torso body without taking off the jacket by the pass through opening. It is noted that “the pass-through opening is positioned to receive a waist belt of a back pack worn over the torso body” is the intended use of claimed invention.
Regarding claim 3, Ducruet teaches a closure assembly for selectively closing the pass-through opening to provide a variable width (fig 5, the opening is closed by the zipper 23 to provide a variable width by adjusting the zipper 23).
Regarding claim 5, Ducruet teaches the torso body comprises a first front torso portion and a second front torso portion, the first front torso portion and the second front torso portion being selectively coupled along the longitudinal axis (fig 1, para [0012], two front portions are connected by the main slide fastener 17, extending vertically over the entire height of the jacket 10).
Regarding claim 6, Ducruet teaches the pocket opening and the pass through opening are disposed along an axis perpendicular to the longitudinal axis (figs 2,3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ducruet (EP1685766) in view of Bugel (US 6131199), further in view of Jordan (US20140068832), further in view of Picot (US 20150020288)(hereinafter Picot).
Regarding claim 4, Ducruet does not teach the closure assembly comprises a bi-directional zipper assembly. However, in the same field of endeavor, Picot teaches the closure assembly (fig 9A) for selectively closing the access to the inside of the garment at the two side of upper body garment (50) and the closure system comprises a one way or two way zipper (para [0074]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper of Ducruet with the two way zipper of Picot for the benefit of selectively adjusting the opening to get access to the inside of the upper garment.
Claims 7-8, 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ducruet (EP1685766) in view of Miller (US 4608715)(hereinafter Miller) .
Regarding claim 7, Ducruet teaches an outer garment (fig 1) for receiving an external waist belt (fig 4, waist belt of the harness 25) having a width comprising: a torso body having an inner surface and an outer surface and a hem end (fig 1, the jacket has an outer surface and an inner surface), the outer surface defining a first front torso portion, a second front torso portion, a rear torso portion, a first lateral portion extending between the first front torso portion and the rear torso portion on a first side, and a second lateral portion extending between the second front torso portion and the rear torso portion on a second side (fig 2, the jacket 10 at the outer surface has two front torso portions, two lateral portions, and a rear torso portion); 
a garment closure assembly disposed along a longitudinal axis of the torso body selectively coupling the first front torso portion and the second front torso portion (fig 1, para [0012], two front portions are connected by main slide fastener 17, extending vertically over the entire height of the jacket 10);
a waist gaiter coupled to the inner surface and having a skirt extending around at least a portion of the inner surface (fig 1, a skirt 18 coupled to the inner surface of the jacket 10 and having a layer surrounding the lower torso portion);
wherein the outer surface further defines:
	a first pass through opening extending through the first lateral portion of the torso body (fig 5, the opening opened and closed by the zipper 23, the opening extending through the inner surface and the outer surface of the lower part 22 of the jacket, the opening opened and closed by the zipper 23 provides an access to the space between the skirt 18 and the lower part 22 of the jacket);
	a first pocket (15), wherein the first pass through opening provides access to a space between the first pocket and the waist gaiter and so that the first pocket is positioned over the external belt (figs1,5, as the pocket 15 is at the outer layer, by opening the zipper 23, the user can access to the space between the first pocket 15 and the waist gaiter, and the waist belt is configured to be positioned under the first pocket 15), 
	a second pass through opening extending through the torso body (fig 5, the opening opened and closed by the zipper 24, the opening extending through the inner surface and the outer surface of the lower part 22 of the jacket); 
	said first pass through opening and the second pass through opening each comprising a zipper (23, 24);
	a second pocket (16), the second pocket opening providing access to a second pocket disposed within the torso body (fig 1), wherein the second pass through opening provides access to the space between the second pocket and the waist gaiter and so that the second pocket is positioned over the external belt (figs1,5, as the pocket 16 is at the outer layer, by opening the zipper 24, the user can access to the space between the pocket 16 and the waist gaiter, and the waist belt is configured to be positioned under the pocket 16).
Ducruet does not teach the zipper comprises a two way zipper to form a variable width opening. However, in the same field of endeavor, Miller teaches the closure assembly (fig 4)  comprising a two way zipper (column 7, lines 22-39). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the zipper of Ducruet with the two way zipper of Miller for the benefit of selectively adjusting the position and the size of the opening.
Ducruet does not clearly teach a first longitudinal pocket opening and a second longitudinal pocket opening, wherein the first pocket disposed laterally between the first longitudinal pocket opening and the garment closure assembly, the first pocket is under the outer layer, and wherein the second pocket disposed laterally between the second longitudinal pocket opening and the garment closure assembly, the second pocket is under the outer layer. However, Miller teaches a first longitudinal pocket opening and a second longitudinal pocket opening (column 8, lines 10-20, the openings of the pockets adjacent to the ventilation openings 30, 40), wherein the first pocket disposed laterally between the first longitudinal pocket opening and the garment closure assembly (annotated fig 6, column 8, lines 6-9), the first pocket is under the outer layer (fig 6, the pocket is attached to the ventilation panel under the outer layer), and wherein the second pocket disposed laterally between the second longitudinal pocket opening and the garment closure assembly(annotated fig 6, column 8, lines 6-9), the second pocket is under the outer layer (fig 6, the pocket is attached to the ventilation panel under the outer layer). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pockets of Ducruet with the structure of the pockets as taught by Miller for the benefit of providing access from side openings and containing items in the pocket covered by the outer layer of the jacket. Then the modified Ducruet in view of Miller teaches the first pocket is positioned between the outer layer and external belt, and the second pocket is positioned between the outer layer and the external belt.

    PNG
    media_image1.png
    445
    416
    media_image1.png
    Greyscale

Regarding claim 8, the modified Ducruet teaches the first pocket opening and the first pas through opening are disposed along an axis perpendicular to the longitudinal axis (Ducruet, figs 2,3).
Regarding claim 10, Ducruet teaches the torso body extends from a collar end to the hem end (fig 2).
Regarding claim 11, Ducruet teaches the garment closure assembly extends from the collar end to the hem end (fig 1, para [0012], the main slide fastener 17 extending vertically over the entire height of the jacket 10).
Regarding claim 12, Ducruet teaches a pass through closure assembly for selectively closing at least a portion of the first pass-through opening to provide a variable width (fig 5, the opening is selectively closed by the zipper 23 to provide a variable width of the pass through opening).
Regarding claim 15, Ducruet teaches the outerwear garment comprises a jacket (fig 1).
Claims 9, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ducruet (EP1685766) in view of Miller (US 4608715), further in view of Bugel (US 6131199).
Regarding claim 9, Ducruet does not teach the first pocket opening is disposed between the first pass-through opening and the garment closure assembly. However, in the same field of endeavor, Bugel teaches the pocket opening (pocket opening of the pocket 30) is between the pass through opening (slotted opening 28) and the garment closure assembly (zipper 26)(figs 1,5). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the pass through opening of Ducruet with the position of the pass through opening of Bugel for the benefit of providing an access for the waist strap of the load carrying member such as a backpack or an airbag without taking off the jacket.
Regarding claim 16, Ducruet does not teach the first pass through opening is disposed on the first lateral portion of the body. However, Bugel teaches the first pass through opening (28) is disposed on the first lateral portion of the body (fig 5, the slotted opening at the lateral portion between the front torso portion and the rear torso portion). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the position of the pass through opening of Ducruet with the position of the pass through opening of Bugel for the benefit of providing an access for the waist strap of the load carrying member such as a backpack or an airbag without taking off the jacket.
Regarding claim 18, Ducruet does not teach the first pass through opening extends through the first lateral portion and the second pass through opening extends through the second lateral portion. However, Bugel teaches the first pass through opening (28) extends through the first lateral portion and the second pass through opening (28) extends through the second lateral portion (figs 2,5, the slotted opening at the lateral portion between the front torso portion and the rear torso portion). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the positions of the pass through openings of Ducruet with the position of the pass through openings of Bugel for the benefit of providing an access for the waist strap of the load carrying member such as a backpack or an airbag without taking off the jacket.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732      


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732